The Attorney General has filed a motion to dismiss in this case, setting forth the following:
"That your movant shows that on September 30, 1925, he filed in this court a motion requesting this court to make an order requiring the plaintiff in error to execute an additional good and sufficient supersedeas bond, and to order plaintiff in error herein taken into custody until said order ad been complied with; that pursuant to said motion this court on said date did issue a bench warrant to the sheriff of Tulsa county, ordering the arrest of the plaintiff in error *Page 396 
herein; and said sheriff of Tulsa county attempted to serve said warrant upon plaintiff in error, but was unable to do so, and made return to the effect that the plaintiff in error had fled the jurisdiction of this court, and is in Houston, Tex."
The proofs in support of this motion substantiate the facts therein set up. Whenever a defendant in a case appealed to this court voluntarily places himself beyond its jurisdiction, so that the order of the court cannot be enforced, his appeal will be dismissed, and it is so ordered herein.
Appeal dismissed.
DOYLE and EDWARDS, JJ., concur.